DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford (US 5,104,521)
Rutherford (fig. 1-12) teaches a method for installing a screening system for a vibratory machine comprising:
(claim 19) placing a bucker bar cover on a bucker bar of the vibratory machine (fig. 2, 3, 6 showing bucker bars 17 with covers thereon, wherein vibratory screening is regarded as inherent);
 placing a panel fastening strap across the bucker bar cover (fig. 1- 5 showing elongate fastening strap elements with metal strap/hook portion near 6 that extend across covers 17; col. 2, ln. 55+);
 securing the panel fastening strap to a clamp bar assembly (fig. 1, 2, 4, 6, 8 and 12 showing strap connected to clamp bar assembly near 12 and clamp bar assembly secured to frame elements; col. 2, ln. 55+);
 securing the clamp bar assembly to the vibratory machine (Id.); and
 installing one or more screen panels to the panel fastening strap (fig. 4, 5; col. 3, ln. 34+).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (US 5,104,521) in view of Helmy et al. (“Helmy”)(US 6,006,923) and Waites, Sr. et al. (“Waites”)(US 5,361,911).
Rutherford as set forth above teaches all that is claimed except for expressly teaching
(re: claim 20) wherein prior to placing a bucker bar cover on a bucker bar of the vibratory machine, the method comprises removing a woven wire mesh from the vibratory machine.
Further, under an alternate interpretation, the vibratory screening context may not be regarded as inherent in Rutherford.
Helmy, however, teaches that that it is well-known in the screening arts to bucker bar support elements, such as those taught by Rutherford, when replacing wire screens with polyurethane screens to provide a stronger underlying structure (col. 1, ln. 19-51 teaching use of stronger support needed when retrofitting woven wire screens with polyurethane screens; fig. 5 and col. 4, ln. 40+ teaching use of bucker bar elements as screen support elements).
Waites also teaches that it is well-known to use bucker bar elements in the vibrating screen context to provide extra support and that said elements may be utilized on both new and old vibrating screen devices (fig. 2 near 28, 30; col. 3, ln. 35+ and col. 6, ln. 10-60).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the nature of the problem being solved.  In the instant case, the problem revolves around replacement of a woven wire system because the entire wire screen must be replaced.  Rutherford teaches that that modular screening systems are superior as only certain modules need to be replaced and that bucker bar elements provide excellent support within a modular system.  Helmy further teaches that said bucker bar elements also provide excellent support when retrofitting wire systems.  Thus, one with ordinary skill in the art would likely view the claimed installing method as obvious in view of the combined prior art teachings.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Rutherford for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 25, 2022